Title: To Benjamin Franklin from the Comtesse de Ponteney, 3 October 1782
From: Ponteney, ——, comtesse de
To: Franklin, Benjamin


Monsieur
paris 3. 8bre. 1782
Jait Eü lhonneur il Lia quatre ans de diner avec vous la veille de mon depart pour Litaillie rue du Bacq chez Mr. de la faye. Je suis de retourd depuis plusiers semaines. Le 12 du Mois passé jeü lhoneur de remettre a la Reine une lettre que la Reine de Naple luy a Ecrit an ma faveurs. Je suis obligee dailler demain Vendredy a la muette et Comme jignore le tams que je serois obligee dattendre je desireroit savoir Monsieur si sans vous aincomoder vous voulies me permettre dattendre chez vous le tams que je seres dans le Cas dattandre la reponse de S.M. qui Mautorisse(?). Jen serois dautant plus charmee que jorois locasion de vous renouveller les sentiments respectueux avec la quelle jait lhoneur detre Monsieur Votre tres humble et tres obeisente servante
LA Comtesse DE PONTENEYrue du Bacq hotel de Nevers.
 
Notation: La Ctesse. de Ponteney 3 8bre. 1782.
